DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 11,097,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the currently examined application are found within the reference patent, as demonstrated in the table below. For purposes of brevity, only the first independent claim will be fully mapped, but each claim of the currently examined application will be mapped with the requisite claim of the issued patent.
Examined Application – US 17/410,726
Reference Patent – US 11,097,405
An impact tool comprising: 

an output drive;

an anvil coupled to the output drive, the anvil having an axis of rotation and including an anvil impact surface configured to rotate about the axis of rotation; 

a hammer configured to apply a rotational impact force on the anvil to rotate the output drive, the hammer including a hammer impact surface configured to engage the anvil impact surface; 

a plurality of spaced apart targets located on a surface of the anvil; 

an anvil angle sensor located proximate to the surface of the anvil, the anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets; 

a second plurality of spaced apart targets located on a surface of the hammer; 

a hammer angle sensor located proximate to a surface of the hammer, the hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets; and 

a controller electrically coupled with the anvil angle sensor and the hammer angle sensor, 

wherein the anvil angle sensor is configured to generate a first signal in response to detection of one or more of the plurality of spaced apart targets by the anvil angle sensor and the hammer angle sensor is configured to generate a second signal in response to detection of one or more of the second plurality of spaced apart targets by the hammer angle sensor, the first signal and the second signal being furnished to the controller, and 

wherein the controller determines an attribute associated with operation of one or more of the hammer or the anvil based at least partially on the first signal and the second signal.
An impact tool comprising :

an output drive;

an anvil coupled to the output drive, the anvil having an axis of rotation and including an anvil impact surface configured to rotate about the axis of rotation,

a hammer configured to apply a rotational impact force on the anvil to rotate the output drive, the hammer including a hammer impact surface configured to engage the anvil impact surface;

a plurality of spaced apart targets located on a surface of the anvil

an anvil angle sensor located proximate to the surface of the anvil, the anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets;

a second plurality of spaced apart targets located on a surface of the hammer;

a hammer angle sensor located proximate to a surface of the hammer, the hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets;


a controller electrically coupled with the anvil angle sensor and the hammer angle sensor,

wherein the anvil angle sensor is configured to generate a first signal in response to detection of one or more of the plurality of spaced apart targets by the anvil angle sensor and the hammer angle sensor is configured to generate a second signal in response to detection of one or more of the second plurality of spaced apart targets by the hammer angle sensor, the first signal and the second signal being furnished to the controller

wherein the controller determines at least one of an angular position of the hammer, an angular position of the anvil, and angular position of the output drive, an angular velocity of the hammer, an angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer based at least partially on the first signal and the second signal.
Claim 22
Claim 1
Claim 23
Claim 7
Claim 24
Claim 8
Claim 25
Claim 2
Claim 26
Claim 3
Claim 27
Claim 7
Claim 28
Claim 8
Claim 29
Claim 2
Claim 30
Claim 5
Claim 31
Claim 9
Claim 32
Claim 1
Claim 33
Claim 10
Claim 34
Claim 11
Claim 35
Claim 12
Claim 36
Claim 13
Claim 37
Claim 1
Claim 38
Claims 2 & 5
Claim 39
Claim 1
Claim 40
Claims 2, 4, & 5


Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 29-31, 37, & 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 4,609,089).
Regarding claim 21, Kobayashi discloses an impact tool (col 1, lines 42-43; impact wrench) comprising:
an output drive (See Fig 5, #9. The distal end of the anvil {#9} terminates in an output drive);
an anvil (Fig 2, #9) coupled to the output drive (See col 2, lines 38-40 - "The impact wrench 1 includes a rotatable anvil 9 at its terminating end portion, which anvil 9 is adapted to transmit rotations to the fasteners..."), the anvil having an axis of rotation and including an anvil impact surface configured to rotate about the axis of rotation (See annotated Fig 5 below illustrating the anvil axis of rotation);

    PNG
    media_image1.png
    344
    530
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 5 of Kobayashi illustrating the anvil and the anvil axis of rotation.
a hammer (Fig 2, #5) configured to apply a rotational impact force on the anvil to rotate the output drive (See col 3, lines 17-20 - "...The hammer 29 comes into engagement with the anvil body 9a, and when it engages same, the rotation of the pneumatic motor 2 is transmitted to the anvil 9."), the hammer including a hammer impact surface configured to engage the anvil impact surface (See Figs 7-10, #29a/#29b. See further col 3, lines 21-31);
a plurality of spaced apart targets located on a surface of the anvil (regularly spaced targets on anvil surface shown in Fig 2, #10 - "toothed wheel");
an anvil angle sensor (Fig 2, #11) located proximate to the surface of the anvil (See Fig 2 illustrating the sensor is proximate to the anvil surface), the anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets (col 2, lines 38-45; targets detected by the sensor);
a second plurality of spaced apart targets located on a surface of the hammer (col 2, lines 47-48, regularly spaced targets on hammer surface shown in Fig 2, #6);
a hammer angle sensor (Fig 2, #7/#8) located proximate to a surface of the hammer (See Fig 2 illustrating the sensor is proximate to the hammer surface), the hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets (col 2, lines 49-55; sensors count the number of teeth of the toothed wheel in Fig 2, #6); and
a controller electrically coupled with the anvil angle sensor and the hammer angle sensor (See Fig 2 illustrating a controller circuit electrically connected with the anvil angle sensor {#11} and the hammer angle sensor {#7/#8}. See further col 5, lines 17-30 & col 3, lines 32-41), wherein the anvil angle sensor is configured to generate a first signal in response to detection of one or more of the plurality of spaced apart targets by the anvil angle sensor (See col 5, lines 17-24) and the hammer angle sensor is configured to generate a second signal in response to detection of one or more of the second plurality of spaced apart targets by the hammer angle sensor (See col 4, lines 5-17), the first signal and the second signal being furnished to the controller (See col 5, lines 17-36), and
wherein the controller determines an attribute associated with operation of one or more of the hammer or the anvil based at least partially on the first signal and the second signal (col 2, lines 49-66; control circuit provided in Fig 2).

Regarding claim 22, Kobayashi further discloses wherein the attribute associated with operation of one or more of the hammer or the anvil includes at least one of an angular position of the hammer, an angular position of the anvil, and angular position of the output drive, an angular velocity of the hammer, an angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer (See col 5, lines 17-30 describing a detection of the angular displacement of the fastener {via anvil}).

Regarding claim 29, Kobayashi further discloses a second hammer angle sensor (Fig 2, #7/#8) located proximate to the surface of the hammer (See Fig 2 illustrating that the first and second hammer angle sensors are located proximate to the surface of the hammer) and adjacent to the hammer angle sensor (See Fig 2), the second hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets (See col 4, lines 5-17).

Regarding claim 30, Kobayashi further discloses wherein the hammer sensor and the second hammer sensor are configured to detect respective ones of the plurality of spaced apart targets to indicate angular movement of the hammer in one or both of a clockwise rotation or a counterclockwise rotation (See col 4, lines 5-17 & col 5, lines 1-30).

Regarding claim 31, Kobayashi further discloses wherein respective ones of the plurality of spaced apart targets comprises one or more of ferromagnetic markings, capacitive markings, optical indicia, physically detectable markings, and electronically detectable markings (See Fig 2 illustrating that the targets are "teeth" which are physically detectable markings).

Regarding claim 37, Kobayashi discloses an impact tool (col 1, lines 42-43; impact wrench) comprising:
an output drive (See Fig 5, #9. The distal end of the anvil {#9} terminates in an output drive);
an anvil (Fig 2, #9) coupled to the output drive (See col 2, lines 38-40 - "The impact wrench 1 includes a rotatable anvil 9 at its terminating end portion, which anvil 9 is adapted to transmit rotations to the fasteners..."), the anvil having an axis of rotation and including an anvil impact surface configured to rotate about the axis of rotation (See annotated Fig 5 above in the rejection of claim 21 illustrating the anvil axis of rotation);
a hammer (Fig 2, #5) configured to apply a rotational impact force on the anvil to rotate the output drive (See col 3, lines 17-20 - "...The hammer 29 comes into engagement with the anvil body 9a, and when it engages same, the rotation of the pneumatic motor 2 is transmitted to the anvil 9."), the hammer including a hammer impact surface configured to engage the anvil impact surface (See Figs 7-10, #29a/#29b. See further col 3, lines 21-31);
a plurality of spaced apart targets located on a surface of the anvil (regularly spaced targets on anvil surface shown in Fig 2, #10 - "toothed wheel");
an anvil angle sensor (Fig 2, #11) located proximate to the surface of the anvil (See Fig 2 illustrating the sensor is proximate to the anvil surface), the anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets (col 2, lines 38-45; targets detected by the sensor);
a second plurality of spaced apart targets located on a surface of the hammer (col 2, lines 47-48, regularly spaced targets on hammer surface shown in Fig 2, #6);
a hammer angle sensor (Fig 2, #7/#8) located proximate to a surface of the hammer (See Fig 2 illustrating the sensor is proximate to the hammer surface), the hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets (col 2, lines 49-55; sensors count the number of teeth of the toothed wheel in Fig 2, #6); and
a controller electrically coupled with the anvil angle sensor and the hammer angle sensor (See Fig 2 illustrating a controller circuit electrically connected with the anvil angle sensor {#11} and the hammer angle sensor {#7/#8}. See further col 5, lines 17-30 & col 3, lines 32-41),
wherein the anvil angle sensor is configured to generate a first signal in response to detection of one or more of the plurality of spaced apart targets by the anvil angle sensor (See col 5, lines 17-24) and the hammer angle sensor is configured to generate a second signal in response to detection of one or more of the second plurality of spaced apart targets by the hammer angle sensor (See col 4, lines 5-17), the first signal and the second signal being furnished to the controller (See col 5, lines 17-36), and
wherein the controller determines at least one of an angular position of the hammer, an angular position of the anvil, an angular position of the output drive, an angular velocity of the hammer, an angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer based at least partially on the first signal and the second signal (col 2, lines 49-66; control circuit provided in Fig 2. See col 5, lines 17-30 describing a detection of the angular displacement of the fastener {via anvil}).

Regarding claim 39, Kobayashi discloses an impact tool (col 1, lines 42-43; impact wrench) comprising:
an output drive (See Fig 5, #9. The distal end of the anvil {#9} terminates in an output drive);
an anvil (Fig 2, #9) coupled to the output drive (See col 2, lines 38-40 - "The impact wrench 1 includes a rotatable anvil 9 at its terminating end portion, which anvil 9 is adapted to transmit rotations to the fasteners..."), the anvil having an axis of rotation and including an anvil impact surface configured to rotate about the axis of rotation (See annotated Fig 5 above in the rejection of claim 21 illustrating the anvil axis of rotation);
a hammer (Fig 2, #5) configured to apply a rotational impact force on the anvil to rotate the output drive (See col 3, lines 17-20 - "...The hammer 29 comes into engagement with the anvil body 9a, and when it engages same, the rotation of the pneumatic motor 2 is transmitted to the anvil 9."), the hammer including a hammer impact surface configured to engage the anvil impact surface (See Figs 7-10, #29a/#29b. See further col 3, lines 21-31);
a first plurality of spaced apart targets located on a surface of the anvil (regularly spaced targets on anvil surface shown in Fig 2, #10 - "toothed wheel");
an anvil angle sensor (Fig 2, #11) located proximate to the surface of the anvil (See Fig 2 illustrating the sensor is proximate to the anvil surface), the anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets and to generate a first signal in response thereto (col 2, lines 38-45; targets detected by the sensor);
a second plurality of spaced apart targets located on a surface of the hammer (col 2, lines 47-48, regularly spaced targets on hammer surface shown in Fig 2, #6);
a hammer angle sensor (Fig 2, #7/#8) located proximate to a surface of the hammer (See Fig 2 illustrating the sensor is proximate to the hammer surface), the hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets and to generate a second signal in response thereto (col 2, lines 49-55; sensors count the number of teeth of the toothed wheel in Fig 2, #6. See col 5, lines 17-36); and
a controller electrically coupled with the anvil angle sensor and the hammer angle sensor (See Fig 2 illustrating a controller circuit electrically connected with the anvil angle sensor {#11} and the hammer angle sensor {#7/#8}. See further col 5, lines 17-30 & col 3, lines 32-41) and configured to receive the first signal (See col 5, lines 17-24) and the second signal (See col 4, lines 5-17), wherein the controller an attribute associated with operation of one or more of the hammer or the anvil based at least partially on the first signal and the second signal (col 2, lines 49-66; control circuit provided in Fig 2).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 27, & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Huber (US 2016/0325415 A1).
Regarding claim 23, Kobayashi further teaches the signal containing data indicative of at least one of an angular position of the hammer, an angular position of the anvil, an angular position of the output drive, an angular velocity of the hammer, and angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer based at least partially on the first signal and the second signal (See col 5, lines 17-30 describing a detection of the angular displacement of the fastener {via anvil}).
	Kobayashi does not specifically teach a transmitter configured to wirelessly transmit a signal generated by the controller.
	Huber teaches a transmitter configured to wirelessly transmit a signal generated by the controller (paragraph [0033] describes a wireless communication interface for an impact tool).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Huber to include a transmitter to wirelessly transmit signals. Doing so would allow the impact tool to communicate with an external device as recognized by Huber [0033].	

Regarding claim 27, Kobayashi does not specifically teach a transmitter configured to wirelessly transmit a signal generated by the controller, the signal containing data indicative of the attribute associated with operation of one or more of the hammer or the anvil based at least partially on the first signal and the second signal.
	Huber teaches a transmitter configured to wirelessly transmit a signal generated by the controller (paragraph [0033] describes a wireless communication interface for an impact tool), the signal containing data indicative of the attribute associated with operation of one or more of the hammer or the anvil based at least partially on the first signal and the second signal (Kobayashi as modified by Huber teaches the use of a wireless transmitter to transmit signal data indicative of the attribute determined by Kobayashi).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Huber to include a transmitter to wirelessly transmit signals. Doing so would allow the impact tool to communicate with an external device as recognized by Huber [0033].

Regarding claim 34, Kobayashi does not specifically teach an accelerometer configured to detect an impact between the hammer and the anvil.
	Huber teaches an accelerometer configured to detect an impact between the hammer and the anvil (paragraph [0025] describes the use of sensors to determine the acceleration of the rotor to detect an impact between the hammer and the anvil).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Huber to include a transmitter to wirelessly transmit signals. Doing so would allow the impact tool to communicate with an external device as recognized by Huber [0033].

Claims 24 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of McClung (US 2015/0041163 A1).
Regarding claim 24, Kobayashi further teaches a signal that is indicative of at least one of an angular position of the hammer, an angular position of the anvil, an angular position of the output drive, an angular velocity of the hammer, an angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer based at least partially on the first signal and the second signal (See col 5, lines 17-30 describing a detection of the angular displacement of the fastener {via anvil}).
	Kobayashi does not specifically teach a data storage, the data storage configured to store data generated by the controller.
	McClung teaches a data storage, the data storage configured to store data generated by the controller (paragraph [0029] describes a data storage device with memory to store data from the controller).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of McClung to include data storage to store data by the controller. Doing so would allow for the storage of instructions from the operating software, applications, programs, libraries, or any other information as recognized by McClung [0029].

Regarding claim 28, Kobayashi does not specifically teach a data storage, the data storage configured to store data generated by the controller that is indicative of the attribute associated with operation of one or more of the hammer or the anvil based at least partially on the first signal and the second signal.
	McClung teaches a data storage (paragraph [0029] describes a data storage device with memory to store data from the controller), the data storage configured to store data generated by the controller that is indicative of the attribute associated with operation of one or more of the hammer or the anvil based at least partially on the first signal and the second signal (Kobayashi as modified by McClung teaches the use of data storage to store the data indicative of the determined attribute of the anvil/hammer determined by Kobayashi).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of McClung to include data storage to store data by the controller. Doing so would allow for the storage of instructions from the operating software, applications, programs, libraries, or any other information as recognized by McClung [0029].

Claims 25-26, 38, & 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Schmidt (US 2012/0222876 A1).
Regarding claim 25, Kobayashi does not specifically teach a second anvil angle sensor located proximate to the surface of the anvil and adjacent to the anvil angle sensor, the second anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets.
	Schmidt teaches a second anvil angle sensor (Fig 2, #41) located proximate to the surface of the anvil and adjacent to the anvil angle sensor, the second anvil angle sensor configured to detect respective ones of the plurality of spaced apart targets (Kobayashi as modified by Schmidt includes a second anvil angle sensor {as shown by Schmidt in Fig 2, #41} which is adjacent to the first anvil angle sensor to detect the plurality of spaced targets on the anvil).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Schmidt to include a second anvil sensor because two sensors allow for the determination not only rotational speed, but also rotational direction as recognized by Schmidt [0017] and allow the controller to control the motor based off feedback from the sensors as recognized by Schmidt in paragraph [0018].

Regarding claim 26, Kobayashi does not specifically teach wherein the anvil sensor and the second anvil sensor are configured to detect respective ones of the plurality of spaced apart targets to indicate angular movement of the anvil in one or both of a clockwise rotation or a counterclockwise rotation.
	Schmidt teaches wherein the anvil sensor and the second anvil sensor are configured to detect respective ones of the plurality of spaced apart targets to indicate angular movement of the anvil in one or both of a clockwise rotation or a counterclockwise rotation (paragraphs [0017] and [0018] describe a control circuit which determines the rotational speed of the motor based off of inputs from the sensors on the anvil. (Kobayashi as modified by Schmidt includes a second anvil angle sensor {as shown by Schmidt in Fig 2, #41} which is adjacent to the first anvil angle sensor to detect the plurality of spaced targets on the anvil)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Schmidt to include a second anvil sensor because two sensors allow for the determination not only rotational speed, but also rotational direction as recognized by Schmidt [0017] and allow the controller to control the motor based off feedback from the sensors as recognized by Schmidt in paragraph [0018].

Regarding claim 38, Kobayashi further teaches a second hammer angle sensor (Fig 2, #7/#8) located proximate to the surface of the hammer (See Fig 2 illustrating that the first and second hammer angle sensors are located proximate to the surface of the hammer) and adjacent to the hammer angle sensor (See Fig 2), the second hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets (See col 4, lines 5-17).
Kobayashi does not specifically teach a second anvil angle sensor located proximate to the surface of the anvil and adjacent to the anvil angle sensor, the second anvil angle sensor configured to detect respective ones of the plurality of first spaced apart targets.
	Schmidt teaches a second anvil angle sensor (Fig 2, #41) located proximate to the surface of the anvil and adjacent to the anvil angle sensor, the second anvil angle sensor configured to detect respective ones of the plurality of first spaced apart targets (Kobayashi as modified by Schmidt includes a second anvil angle sensor {as shown by Schmidt in Fig 2, #41} which is adjacent to the first anvil angle sensor to detect the plurality of spaced targets on the anvil).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Schmidt to include a second anvil sensor because two sensors allow for the determination not only rotational speed, but also rotational direction as recognized by Schmidt [0017] and allow the controller to control the motor based off feedback from the sensors as recognized by Schmidt in paragraph [0018].

Regarding claim 40, Kobayashi further teaches a second hammer angle sensor (Fig 2, #7/#8) located proximate to the surface of the hammer (See Fig 2 illustrating that the first and second hammer angle sensors are located proximate to the surface of the hammer) and adjacent to the hammer angle sensor (See Fig 2), the second hammer angle sensor configured to detect respective ones of the second plurality of spaced apart targets and to generate a fourth signal in response thereto (See col 4, lines 5-17), the third signal and the fourth signal being furnished to the controller (See col 5, lines 1-30), wherein the controller determines at least one of an angular position of the hammer, an angular position of the anvil, an angular position of the output drive, an angular velocity of the hammer, an angular velocity of the anvil, an angular velocity of the output drive, an angular kinetic energy in the hammer, and a quantity of energy delivered to the anvil by the hammer based at least partially on the third signal and the fourth signal (See col 5, lines 17-30 describing a detection of the angular displacement of the fastener {via anvil}).
Kobayashi does not specifically teach wherein the hammer sensor and the second hammer sensor are configured to detect respective ones of the plurality of spaced apart targets to indicate angular movement of the hammer in one or both of a clockwise rotation or a counterclockwise rotation.
	Schmidt teaches a second anvil angle sensor (Fig 2, #41) located proximate to the surface of the anvil and adjacent to the anvil angle sensor, the second anvil angle sensor configured to detect respective ones of the first plurality of spaced apart targets and to generate a third signal in response thereto (Kobayashi as modified by Schmidt includes a second anvil angle sensor {as shown by Schmidt in Fig 2, #41} which is adjacent to the first anvil angle sensor to detect the plurality of spaced targets on the anvil).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Schmidt to include a second anvil sensor because two sensors allow for the determination not only rotational speed, but also rotational direction as recognized by Schmidt [0017] and allow the controller to control the motor based off feedback from the sensors as recognized by Schmidt in paragraph [0018].

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wallace (US 2009/0250233 A1).
Regarding claim 33, Kobayashi further teaches a tool housing (See Fig 5 illustrating a tool {#1} with a tool housing).
	Kobayashi does not specifically teach a gyroscopic sensor disposed within the tool housing, wherein the gyroscopic sensor is configured to detect rotation of the tool housing about an axis coincident with the axis of rotation of the anvil.
	Wallace teaches a gyroscopic sensor disposed within the tool housing, wherein the gyroscopic sensor is configured to detect rotation of the tool housing about an axis coincident with the axis of rotation of the anvil (paragraph [0160] describes a gyroscope mounted within the tool housing to detect the angular movement of the housing for use in determining the angular displacement of the anvil).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Wallace to include a gyroscopic sensor. Doing so would increase the accuracy of the anvil angular displacement as recognized by Wallace, [0160].

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Zhong (US 2009/0071671 A1).
Regarding claim 35, Kobayashi further teaches a motor (Fig 5, #2) configured to furnish an output torque to the hammer (See col 2, lines 15-30)
	Kobayashi does not specifically teach a gyroscopic sensor disposed within the tool housing, wherein the gyroscopic sensor is configured to detect rotation of the tool housing about an axis coincident with the axis of rotation of the anvil.
	Zhong teaches a motor sensor configured to detect the output torque furnished by the motor (paragraph [0105] describes a controller connected to a sensor which can be used to monitor the motor outputs including torque).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Zhong to include a motor sensor to send a signal to the controller to detect a motor output torque. Doing so would allow the controller to operate the motor to avoid a torque exceeding a threshold as recognized by Zhong [0045].

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Tanimoto (US 2013/0333910 A1).
Regarding claim 36, Kobayashi does not specifically teach at least one strain gauge disposed on the anvil, the at least one strain gauge configured to detect a torque generated by the anvil.
	Tanimoto teaches at least one strain gauge disposed on the anvil, the at least one strain gauge configured to detect a torque generated by the anvil (paragraph [0081] describes a strain gauge attached to an anvil in a power tool).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Tanimoto to include a strain gauge on the anvil. Doing so would allow the strain gauge to detect the magnitude of the anvil torque and communicates with a controller as recognized by Tanimoto [0081].

Allowable Subject Matter
Claim 32 is rejected under the Non-Statutory Double Patenting statute as demonstrated above. However, if the Double Patenting rejection is overcome via the timely filing of a Terminal Disclaimer, the subject matter of claim 32 would be found allowable over the prior art for the reasons described below.
None of the cited prior arts, specifically Schmidt (US 2012/0222876 A1), Kobayashi (US 4,609,089), or Amano (US 6,371,218 B1), specifically disclose or make obvious that both the hammer and the anvil of the impact tool have “regularly spaced targets” in combination with first and second sensors on the hammer and anvil. The cited prior arts appear to teach at least targets on the hammer and anvil, with only a single anvil sensor (see Kobayashi). However, Kobayashi does not teach that the spaced targets on the anvil are “located radially inward from the radially outer end of the anvil” as specified in the claims. The other prior arts cited in on the PTO-892 also do not teach these elements, or make those elements obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731